IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-60882



JOSE GUADALUPE ZENDEJAS-GARCIA,

                                           Petitioner,

versus

JOHN ASHCROFT,
ATTORNEY GENERAL,

                                           Respondent.

                       --------------------
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                       BIA No. A41-639-694
                       --------------------
                           March 7, 2002
Before REAVLEY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Guadalupe Zendejas-Garcia petitions for review of an

order of the Board of Immigration Appeals (BIA) holding that

Zendejas-Garcia’s state conviction for felony driving while

intoxicated was an aggravated felony warranting his removal from

this country.   The respondent and Zendejas-Garcia have filed a

joint motion to remand the case to the BIA for reconsideration in

light of United States v. Chapa-Garza, 243 F.3d 921, 927 (5th

Cir. 2001).    Both parties also move to withdraw the respondent’s




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-60882
                               -2-

motion to dismiss and to withdraw the petitioner’s “response to

‘respondent’s motion to remand.’”

     Zendejas-Garcia’s petition for review is GRANTED.   The order

of the BIA is VACATED, and this case is REMANDED to the BIA for

disposition consistent with Chapa-Garza, 243 F.3d at 927.   All

other outstanding motions are DENIED.